Citation Nr: 0615487	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  05-25 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for boils as a result 
of Agent Orange exposure.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for residuals of 
malaria.

4.  Entitlement to service connection for hepatitis C.  

5.  Entitlement to service connection for a liver disability.

6.  Entitlement to service connection for bilateral hearing 
loss disability.

7.  Entitlement to Department of Veterans Affairs (VA) 
nonservice-connected pension benefits.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from December 1965 to January 
1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision by the VA Regional 
Office Center in Wichita, Kansas (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In his July 2005 VA Form 9, the appellant requested that he 
be afforded a videoconference hearing before a Veterans Law 
Judge of the Board.  Such hearing was scheduled for May 2006; 
however, due to technical difficulties, that hearing could 
not be accomplished.  Thus, in a May 2006 memorandum, the 
appellant's representative requested that the appellant be 
rescheduled for an in-person hearing with a Veterans Law 
Judge sitting at the RO. 



To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The veteran should be scheduled for a 
personal hearing before a Veterans Law 
Judge of the Board sitting at the RO as 
soon as is practicable.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West & Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

